                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:20CR200
                                            )
      vs.                                   )
                                            )
LONNIE L. PERRY,                            )                  ORDER
                                            )
                    Defendant.              )


       This matter is before the court on the government’s Motion to Continue Trial [26].
The government believed the matter was going to be resolved without trial, and the
necessary witnesses will not be available next week. While the defendant objects to
the continuance, I find a short continuance is warranted. The court further finds that the
ends of justice will be served by granting the continuance and outweigh the best interest
of the public and the defendant in a speedy trial.

      IT IS ORDERED that the Motion to Continue Trial [26] is granted, as follows:

      1. The jury trial, now set for June 28, 2021 is continued to July 6, 2021.

      2. A party may object to this order by filing an "Objection to Magistrate Judge's
         Order" no later than June 25, 2021. The objecting party must comply with all
         requirements of NECrimR 59.2.

      DATED: June 24, 2021.

                                         BY THE COURT:


                                         s/ Susan M. Bazis
                                         United States Magistrate Judge
